DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of reference is taught by Back et al. (KR 20160064030)
Back et al. teach a method for bonding substrates, comprising: 
printing a first photocurable adhesive ink on a lower substrate to form a pattern; 
photocuring the pattern to form a spacer on the lower substrate; 
printing a second photocurable adhesive ink on the lower substrate, which includes the spacer disposed thereon, to form an adhesive layer; 
laminating an upper substrate to the lower substrate via the adhesive layer to form bonded substrates comprising the upper substrate, the lower substrate, the adhesive layer, and the spacer, wherein the upper and lower substrates are spaced apart by the height of the spacer (paragraphs 0010-0015; Figure 1c).
However the prior art does not specifically teach irradiating the adhesive layer with light after being printed and before lamination to an upper substrate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.